 1
 2                             UNITED STATES DISTRICT COURT
 3                                       DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,                            Case No.: 2:16-cr-00029-APG-VCF
 6                          Plaintiff,                    Order Granting Motion to Vacate
 7   v.                                                             (Docket No. 47)
 8   ARTIS LAMAR GRAHAM,
 9                          Defendant.
10         Pending before the Court is the United States’ motion to vacate the preliminary hearing in
11 the instant case. Docket No. 47. The United States submits that, since Defendant is currently
12 detained on other charges in addition to the petition in the instant case, he is not entitled to a
13 preliminary hearing prior to his revocation hearing. Id. at 2; see also United States v. Vasquez-
14 Perez, 742 F.3d 896, 899 (9th Cir. 2014).
15         For good cause shown, the Court GRANTS the United States’ motion. Docket No. 47.
16 The preliminary hearing, currently set for November 21, 2019, at 9:00 a.m., is VACATED.
17         IT IS SO ORDERED.
18         DATED: November 20, 2019.
19
20
21                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                   1
